Walker, J.
In 1861 the plaintiff brought suit against the defendants in the District Court of Cameron county. In 1869' his suits, which were Nos. 684 and 688, were dismissed for want of prosecution.
At a subsequent term he moved the court to reinstate the cases on the docket, and to supply lost papers. The court overruled the motion, and this ruling is supposed by appellant to be erroneous.
The cases of Merle v. Andrews, 4 Texas, 211, Caperton v. Wanslow, 18 Texas, 125, and Houston v. Jennings, 12 Texas, 487, are conclusive of the law and practice of this court on questions of this kind, and stand against the motion.
The judgment of the District Court is affirmed, with costs to appellees.
Affirmed.